UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2370


KATY J. COELLO,


                  Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent - Appellee.



               Appeal from the United States Tax Court.
                       (Tax Ct. No. 001954-15 L)


Submitted:   May 18, 2016                     Decided:    May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Coello, Appellant Pro Se.     Mark A. Bond, William J.
Wilkins, Elizabeth    G.   Chirich, INTERNAL  REVENUE  SERVICE,
Washington, D.C.; Gilbert Steven Rothenberg, Senior Attorney,
Michael J. Haungs, Supervisory Attorney, Caroline D. Ciraolo,
Douglas Campbell Rennie, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Katy J. Coello appeals the tax court’s order dismissing

her petition for lack of jurisdiction.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the tax court.   Coello v. Comm’r, Tax Ct.

No. 001954-15 L (U.S. Tax Ct. Aug. 21, 2015).   We grant Coello’s

motion to proceed in forma pauperis and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2